DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
The claims filed on 03/10/2021 is under consideration by the Examiner. Claims 7 and 10 were previously canceled. Claim 20 was withdrawn from further consideration by the Examiner. Claims 1-6, 8-9, 11-19, and 21-22 are currently pending in the instant application.
Response to Argument
The appeal brief filed on 07/06/2021 is persuasive. Specifically, the prior art alone or in combination does not disclose s fine silver particle dispersion comprising 0.3-0.6 wt% of ethyl cellulose having a weight-average molecular weight in the range of from 30,000 to 105,000 as recited in claims 1 and 21. Therefore, Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and the finality of that action is withdrawn.
The rejection of claims 1-6, 8-9, and 11-19 under 35 U.S.C. 103 as being unpatentable over Hinotsu (US 2016/0297982 Al) in view of Watanabe (US 2019/0119519 Al) and Iwai (US 2018/0193913 Al) is withdrawn in view of Applicant’s remark.
withdrawn in view of Applicant’s remark.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/04/2021 and 06/15/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 20 is canceled.
Examiner’s Statement of Reason for Allowance
Claims 1-6, 8-9, 11-19, and 21-22 are allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter: the claims, filed on 03/10/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious a fine silver dispersion comprises 0.3-0.6 wt% of ethyl cellulose having a weight-average molecular weight in the range of from 30,000 to 105,000 and 65-95.4 wt% of fine silver particles having an average primary particle diameter of 10-190 nm that comprises 25% by number or less of silver particles having a primary particle diameter of 100 nm or larger, but does not contain terpene as required in independent claims 1 and 21. Therefore, claims 1 and 21 are allowable over the prior art of record. Claims 2-6, 8-9, 11-19, and 22 directly or indirectly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761